IN THE
TENTH COURT OF APPEALS










 

No. 10-04-00005-CR
 
Kimberly Smith Dennis,
                                                                      Appellant
 v.
 
The State of Texas,
                                                                      Appellee
 
 

From the County Court at Law No.
2
Johnson County, Texas
Trial Court # M200200470
 

MEMORANDUM  Opinion





 
      Appellant appeals her conviction for
misdemeanor driving while intoxicated.  See Tex. Penal Code Ann. § 49.04(a)-(b) (Vernon 2003).  We
affirm.
      In her sole issue, Appellant contends that
the trial court erred in permitting her motion for new trial to be overruled by
operation of law.  Appellant argues that the jury committed misconduct.  See
Tex. R. App. P. 21.3(g).  At the
hearing on the motion, the State objected to testimony of jurors under Rule
606.  See Tex. R. Evid.
606(b).  The trial court sustained the objections.  On appeal, Appellant points
only to testimony that her counsel elicited as offers of proof.  See id. 103(b). 
Appellant does not contend that the trial court erred in sustaining the State’s
objections to the testimony.  The trial court did not abuse its discretion.  See
Salazar v. State, 38 S.W.3d 141, 148 (Tex. Crim. App. 2001).  We
overrule Appellant’s issue.  
      We affirm the judgment.
TOM GRAY
Chief
Justice
Before Chief Justice Gray,
      Justice Vance, and
      Justice
Reyna
      (Justice
Vance concurring with note)*
Affirmed
Memorandum
opinion delivered and filed June 1, 2005
Do
not publish
[CR25]
  *  “(Justice Vance concurs.  I believe that we
owe it to the litigants, the higher courts, the Bench and Bar, and the public
generally to provide more of the facts and our analysis in memorandum opinions,
particularly when we short-circuit appellant’s argument by saying he has not
complained about a ruling on evidence that appellant’s brief specifically says
was offered again without a further objection by the State.)”